                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                         )
                                                   )
                  Plaintiff,                       )
                                                   )
           vs.                                     )    Cr. No. 19-2854 JB
                                                   )
 ERIC ARELLANO, STEVEN GRIEGO                      )
 and RAMIRO PEREZ,                                 )
                                                   )
                  Defendant.

                                            EXHIBIT LIST


          The United States submits the following as its exhibit list, with the right to supplement the

list:

        1. Firearm and Ammunition
           APD and ICE Witnesses

        2. Cell Phones
           APD and ICE Witnesses

        3. Ledgers and Notes Seized from Studio Six Hotel and House on Esther
           APD and ICE Witnesses

        4. Photos of Van
           APD and ICE Witnesses

        5. Photos of Studio Six Motel
           APD and ICE Witnesses

        6. Photos of Stash House on Esther St
           APD and ICE Witnsses

        7. Copies of Wire Transfer Receipts
           Custodial Witnesses for Walmart
           Diesy Fuentes

        8. Deposition of Elson Vazquez-Cua
    9. Deposition of Edgar Estudiante-Palacios

    10. Reciepts for Studio Six Hotel Regestry
        Studio Six Custodial Witness

    11. Electronic Records from Cell Phones
        HSI SAs Steven Lopez and Marcus Moulton

    12. Photo Line-up Photos for E.E.P. and E.V.

    13. Lapel Cam Videos – APD
        Albuquerque Police Officers

    14. Money Order Receipts – Diesy Fuentes

    15. Jail Phone Calls for Steven Griego
       HSI Marcus Moulton
                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically filed

                                                     NORMAN CAIRNS
                                                     SAMUEL A. HURTADO
                                                     Assistant U.S. Attorneys
                                                     201 Third St. NW, Suite 900
                                                     Albuquerque, NM 87102
                                                     (505) 346-7296
                                                     (505) 246-7296 fax


I hereby certify that a copy of this
motion was delivered via CM/ECF
to counsel for defendant.

filed electronically

NORMAN CAIRNS
Assistant U. S. Attorney




                                                 2
